 


109 HR 3465 IH:  Capitol Airspace Enforcement Act
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3465 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Blunt (for himself and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to increase penalties for pilots who violate flight restrictions established for the National capital region airspace. 
 
 
1.Short titleThis Act may be cited as the  Capitol Airspace Enforcement Act. 
2.Increased penalties for violations of flight restrictions established for National Capital Region AirspaceSection 46301(a) of title 49, United States Code, is amended by adding at the end the following: 
 
(6)Violations of flight restrictions established for national capital region airspace 
(A)Civil penaltyNotwithstanding paragraphs (1) and (2), an individual shall be liable to the Government for— 
(i)a civil penalty of not less than $10,000, but not more than $100,000, if the individual while acting as a pilot violates the District of Columbia metropolitan area Flight Restricted Zone (referred to in this Act as the DC FRZ) as established by the Administrator of the Federal Aviation Administration under section 40103(b); and 
(ii)a civil penalty of not more than $5,000, if the individual while acting as a pilot violates the District of Columbia metropolitan area Air Defense Identification Zone (referred to in this Act as the DC ADIZ) as established by the Administrator of the Federal Aviation Administration under section 40103(b). 
(B)Pilot certificateThe Administrator shall suspend, for a period of not less than 2 years but not more than 5 years, the pilot certificate of an individual who violates a flight restriction described in subparagraph (A)(i). 
(C)Amount of penaltyA civil penalty imposed under this paragraph may not be compromised by the Secretary under subsection (f)(1)(A)(ii).. 
3.Pilot education 
(a)Specialized pilot instructionAs soon as practicable, but not later than 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall require specialized instruction on proper airspace use and compliance with flight restrictions in and around special flight rules areas as established by the Federal Aviation Administration under section 40103(b) of title 49, United States Code. The Administrator shall require compliance with the requirements of this subsection in the most efficient manner possible, including using internet based training, printed materials, flight review, or other flight training. The specialized instruction shall, at a minimum, include— 
(1)procedures for operations in the (DC FRZ) and Air Defense Identification Zone (DC ADIZ), including the visual warning system; 
(2)compliance with other security related flight restrictions; 
(3)flight planning procedures and preparation for operations in the DC FRZ and DC ADIZ, and other areas impacted by security-related restrictions; 
(4)procedures for obtaining and understanding notices to airmen (referred to in this Act as NOTAMs) that are necessary to comply with security-related flight restrictions; and 
(5)appropriate responses to government and law enforcement authorities in the event of a violation, and familiarization with airborne intercept procedures. 
(b)Pilot testingThe Administrator shall include material on special flight rules and restricted airspace, on both the written and practical tests for Recreational and private pilot certificates and any other pilot test that the Administrator determines is appropriate. 
(c)Notice to airmenThe Administrator shall ensure that NOTAMs regarding the national capital region airspace are issued in a timely manner and are easily accessible to all private pilots operating in the surrounding airspace. 
(d)Recordation of training by pilotTraining in compliance with the requirements of subsection (a) shall be recorded by the pilot in the airman’s logbook. 
(e)Confirmation of trainingPrior to leasing an aircraft to be operated in the National capital region airspace, the aircraft lessor shall review the airman’s logbook to confirm that the pilot seeking to lease the aircraft has received the training required in subsection (a). 
 
